PD-No. 0582-15
           IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         AUSTIN, TEXAS

EDGAR ALBERTO ROMO,            §
            Appellant,         §
                               §       COURT OF APPEALS
                               §       NO. 05-13-00546
     V.                        §
                               §       TRIAL COURT
                               §       NO. 199-82866-2012
                               §       NO. 19981976-2011
                               §
THE STATE OF TEXAS,            §
              Appellee,        §


                 PETITION FOR DISCRETIONARY REVIEW
                     FROM THE COURT OF APPEALS
                       FIFTH JUDICIAL DISTRICT
                            DALLAS, TEXAS


     PETITION FOR DISCRETIONARY REVIEW OF APPELLANT



                                                GEORGE J. PARNHAM
                                                      TBN: 15532000

                                            PARNHAM & ASSOCIATES
                                            440 Louisiana Street, Suite 200
          June 19, 2015                                Houston, TX 77002
                                                            713-224-3967
                                                       713-224-2815(fax)




                                   1
                   IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Tex. R. App. P. 38.1(a)(2011), the parties to this suit are as
follows:

FOR THE STATE:

      At Trial:                  Chris Fredericks
                                 TBN: 24044565

                                 Paul Anfosso
                                 TBN: 00796129

      On Appeal:                 Greg Willis
                                 TBN: 21653500

                                 Collin County
                                 Assistant District Attorneys
                                 District Attorney
                                 2100 Bloomdale, Suite 100
                                 McKinney, Texas 75071

FOR APPELLANT:

      At Trial:                  Sergio Aleman
                                 TBN: 24027275
                                 420 S Cesar Chavez, Suite 300
                                 Dallas, Texas 75201

                                 Robert Buchholz
                                 TBN: 03290600
                                 420 S Cesar Chavez, Suite 300
                                 Dallas, Texas 75201

      On Appeal:                 George J. Parnham
                                 TBN: 15532000
                                 440 Louisiana St., Suite 200
                                 Houston, Texas 77002



                                          2
                 TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ………………………..……………2

TABLE OF CONTENTS …………………………………………………..…….3

TABLE OF AUTHORITIES …………………………………………………….4

STATEMENT REGARDING ORAL ARGUMENT ……………………………6

STATEMENT OF THE CASE ………………………………………………….7

STATEMENT OF PROCEDURAL HISTORY …………………………………8

GROUNDS FOR REVIEW …………………………………………………….8

ARGUMENTS ………………………………………………………………….8

PRAYER FOR RELIEF……………………………………………….…..……22

CERTIFICATE OF SERVICE …………………………………………………22

CERTIFICATE OF COMPLIANCE …………………………………………23




                         3
                         TABLE OF AUTHORITIES

Cases

Ex parte Bagley, 509 S.W.2d 332 (Tex. Crim. App. 1974)………….……8, 14, 16

Ex Parte Stanley, 703 S.W.2d 686 (Tex. Crim. App. 1986)…………….……….17

Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. Ap. 2008)……………………15

Fulminante v. Arizona, 499 U.S. 279 (1991)…………………………………….18

Garcia v. Dial, 596 S.W.2d 524 (Tex Crim. App. 1980)…………………………17

Herrera v. State, 241 S.W.3d 520, 526 (Tex. Crim. App. 2007)………………10, 11

Hobbs v. State, 298 S.W.3d 193 (Tex. Crim. App. 2009)…………………………17

Holloway v. State, 780 S.W.2d 787 (Tex. Crim. App. 1989)……………………17

Joseph v. State, 309 S.W.3d 20, 24 (Tex. Crim. App. 2010)…………….………10

Marin v. State, 851 S.W.2d 275, 278-80 (Tex. Crim. App. 1993)………..….15, 17

McCarthy, 65 S.W.3d 47 (Tex. Crim. App. 2001)……………………………….18

McCulley v. State, 352 S.W.3d 107, 115 (Tex.App.—Fort Worth 2011, pet ref’d).12

Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004)…………….……15

Miranda v. Arizona, 384 U.S 436, 478-79 (1966)……………….…6, 8, 10, 11, 16

Pennsylvania v. Muniz, 496 U.S. 582 (1990)………………………………….…12

Rhode Island v. Innis, 446 U.S. 291 (1980)………………………………………12

Romo v. State, 2015 Tex. App. LEXIS 3911 (Tex. App.—Dallas, April 17, 2015)..7

Sims v. State, 326 S.W.3d 707 (Tex. Crim. App. 2010)………………………..…17

Sosa v. State, 769 S.W.2d 909 (Tex. Crim. App. 1989)………………………..…12

                                       4
Stansbury v. California, 511 U.S. 318 (1994)……………………………………11

Thompson v. Koehane, 516 U.S. 99 (1995)………………………………………12

U.S. v. Patane, 542 U.S. 630 (2004)……………………………………………..11

Rules

TEX. CODE CRIM. PROC. ANN. art. 38.22, sec. 2(a)(1)-(5)………………….10

TEX. CODE CRIM. PROC. ANN. art. 38.22 sec sec 2(a), 3(a)(2)…………..…10

TEX. CODE CRIM. PROC. ANN. art. 38.22, sec.3(a)……………..….6, 9, 10, 11

TEX. CODE CRIM. PROC. ANN. art. 38.23(a)………………………………..11

TEX. R. EVID. 103(d)……………………………………………………….…15

Constitutional Provisions

TEX CONST. art.1, sec. 10………………………………………………….…..8

U.S. CONST. amend. V.…………………………………………………………8




                                  5
              STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rule of Appellate Procedure 39.7, Appellant hereby

requests oral argument. Counsel is of the opinion that oral argument would serve to

emphasize and clarify the important legal points regarding this Petition.




                                         6
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      Under Rule 68 of the Texas Rules of Appellate Procedure, Petitioner,

EDGAR ALBERTO ROMO (“Romo”), in the above cause, through counsel of

record George J. Parnham, respectfully submits this Petition for Discretionary

Review and in support would show the Court the following:

                          STATEMENT OF THE CASE

      A jury convicted petitioner, Romo, for the offenses of Murder and

Aggravated Assault with a Deadly Weapon. In a memorandum opinion, the Fifth

Court of Appeals affirmed these convictions, finding, inter alia, that trial counsel

failed to properly preserve error related to the admission of Petitioner’s post-arrest

statements. Specifically, the Court of Appeals declined to analyze and decide

whether the admission of certain post arrest statements, which were the product of

custodial interrogation yet not properly warned according to Miranda v. Arizona

and article 38.22 of the Code of Criminal Procedure, amounted to fundamental

error and held that these complaints were not properly preserved for review. This

petition challenges that holding and urges this Court to analyze and decide that the

admission of these unwarned, post-arrest statements which were the product of

custodial interrogation did constitute fundamental error and therefore requires that

these causes be reversed and remanded.




                                           7
                   STATEMENT OF PROCEDURAL HISTORY

      On April 17, 2015, in a memorandum opinion, the Court of Appeals affirmed

the convictions. Romo v. State, 2015 Tex. App. LEXIS 3911 (Tex. App.—Dallas,

April 17, 2015).

                           GROUNDS FOR REVIEW

                                POINT OF ERROR

 The Court of Appeals erred in overruling Petitioner’s first and second issues and

holding that Petitioner did not preserve error because the admission of Petitioner’s

unwarned post-arrest statements which were the product of custodial interrogation

                            constitute fundamental error.

                                  ARGUMENTS

                                POINT OF ERROR

 The Court of Appeals erred in overruling Petitioner’s first and second issues and

holding that Petitioner did not preserve error because the admission of Petitioner’s

unwarned post-arrest statements which were the product of custodial interrogation

                            constitute fundamental error.

      The Fifth Court of Appeals declined to analyze whether the admission of

Petitioner’s unwarned post-arrest statements, the product of custodial interrogation,

constituted fundamental error and held that trial counsel failed to properly preserve

these matters for appellate review. Specifically, the Court of Appeals noted that, as

an intermediate court, the Court was not “free to disregard the decisions of the

                                          8
Court of Criminal Appeals” which require a timely, specific objection in order to

“complain on appeal about the admissibility of statements within the framework of

Miranda.” Slip Op. at 7. In declining to analyze and decide whether the admission

of these unwarned statements, produced through custodial interrogation, amounted

to fundamental error and therefore could be raised for the first time on appeal, the

Court of Appeals concluded that Petitioner did not preserve error at trial and

therefore overruled his first and second issues on appeal pursuant to Texas Rule of

Evidence 103(a)(1) and Ex parte Bagley1.

The Law

         The Fifth Amendment provides that an accused “shall not be compelled in

any criminal case to be a witness against himself…” U.S. CONST. amend. V. In a

subtle yet meaningful modification, the Texas Constitution provides that an

accused “shall not be compelled to give evidence against himself…” TEX CONST.

art.1, sec. 10 [emphasis added].

U.S. Law

         In Miranda v. Arizona, the Supreme Court held that the Fifth Amendment to

the United States Constitution prohibits use of an accused’s oral statement made

during custodial interrogation unless the accused is given certain warnings and he

knowingly, intelligently, and voluntarily waives the rights set out in the warnings.



1   509 S.W.2d 332 (Tex. Crim. App. 1974).

                                             9
See Miranda, 384 U.S 436, 478-79 (1966). Specifically, an accused must be given

the following warnings when subject to custodial interrogation:

that he has the right to remain silent, that anything he says can be used against him
in a court of law, that he has the right to the presence of an attorney before and
during questioning, and that if he cannot afford an attorney, one will be appointed
for him prior to any questioning if he so desires.

Id.

Texas Law

      Similarly, article 38.22, section 3(a) of the Code of Criminal Procedure

provides that no oral statement made by an accused during custodial interrogation

is admissible unless:

      (1) an electronic recording, which may include motion picture, video tape, or
      other visual recording, is made of the statement;

      (2) prior to the statement but during the recording the accused is given the
      warning in subsection (a) of section 2 above and the accused knowingly,
      intelligently, and voluntarily waives any rights set out in the warning;

      (3) the recording device was capable of making an accurate recording, the
      operator was competent, and the recording is accurate and has not been
      altered;

      (4) all voices on the recording are identified; and

      (5) not later than the 20th day before the date of the proceeding, the attorney
      representing the defendant is provided with a true, complete, and accurate
      copy of all recordings of the defendant made under this article.

TEX. CODE CRIM. PROC. ANN. art. 38.22, sec.3(a).




                                         10
Section 2(a)(1) of the Code specifies the warnings that are required, and requires

that an accused subjected to custodial interrogation must be given the following

warnings:

      (1) he has the right to remain silent and not make any statement at all and
      that any statement he makes may be used as evidence against him
      at his trial;

      (2) any statement he makes may be used as evidence against him in court;

      (3) he has the right to have a lawyer present to advise him prior to and
      during questioning;

      (4) if he is unable to employ a lawyer, he has the right to have a lawyer
      appointed to advise him prior to and during any questioning; and

      (5) he has the right to terminate the interview at any time.

TEX. CODE CRIM. PROC. ANN. art. 38.22, sec. 2(a)(1)-(5).

The warnings that must be given before an accused’s statement, if the product of

custodial interrogation, may be admissible include those announced in Miranda

and the warning that the accused has the “right to terminate the interview at

anytime.” TEX. CODE CRIM. PROC. ANN. art. 38.22 sec sec 2(a), 3(a)(2);

Herrera v. State, 241 S.W.3d 520, 526 (Tex. Crim. App. 2007).

Application of U.S. and Texas Law

      Before admitting a statement that is the product of custodial interrogation,

the State has the burden of showing that the defendant knowingly, voluntarily, and

intelligently waived his Miranda rights. Joseph v. State, 309 S.W.3d 20, 24 (Tex.

Crim. App. 2010). Article 38.22 also states that the accused must indicate that he is

                                         11
waiving those rights knowingly, intelligently, and voluntarily before giving a

statement. TEX. CODE CRIM. PROC. ANN. art. 38.22 sec sec 2(a), 3(a)(2);

Herrera, 241 S.W.3d at 526.

      Further, if these warnings are not given to an accused before he is subjected

to custodial interrogation, the statement itself must be suppressed. See Miranda,

supra. Additionally, violation of Miranda may also lead to the exclusion of

physical evidence derived from the confession. U.S. v. Patane, 542 U.S. 630

(2004).

      Article 38.23 provides the legal remedy in cases where law enforcement

does not comply with the requirements in Article 38.22, or the Constitution or laws

of Texas or the United States. Specifically, Article 38.23 unequivocally states that

no evidence obtained in violation of the Code of Criminal Procedure, the U.S.

Constitution or other laws, or the Texas Constitution or other laws, shall be

admitted against the accused in the trial of a criminal case. TEX. CODE CRIM.

PROC. ANN. art. 38.23(a).

      As previously stated, these protections are afforded to accused citizens who

are subject to custodial interrogation. The Supreme Court has held that a person is

in “custody” if a reasonable person would believe that she has been deprived of

freedom to the degree associated with formal arrest. Stansbury v. California, 511
U.S. 318 (1994). When deciding whether a person was in custody for purposes of

Miranda, a trial court should “(1) conduct a factual review in examining the

                                         12
circumstances surrounding the interrogation, and (2) make an ultimate legal

determination whether a reasonable person would not have felt at liberty to leave.”

Thompson v. Koehane, 516 U.S. 99 (1995).

       The next step in the analysis is deciding whether a suspect was

“interrogated” according to our laws. In this analysis, questions or comments are

considered interrogation if the intent was to elicit an incriminating response. Rhode

Island v. Innis, 446 U.S. 291 (1980). Regarding whether a defendant was subject to

interrogation within the meaning of the Fifth Amendment and Miranda, not all

types of questioning by law enforcement, even post-arrest, amount to

“interrogation.” Indeed, courts have exempted routine booking questions as well as

“res gestae” statements made by a defendant.2

       Similarly, for purposes of Texas law, whether a statement was obtained in

violation of these provisions depends on whether an accused was subjected to

interrogation while in custody. Custodial interrogation is defined as questioning

initiated by law enforcement officers after a person has been taken into custody.

See McCulley v. State, 352 S.W.3d 107, 115 (Tex.App.—Fort Worth 2011, pet

ref’d).




2See Pennsylvania v. Muniz, 496 U.S. 582 (1990); See Sosa v. State, 769 S.W.2d 909 (Tex.
Crim. App. 1989).

                                            13
Analysis

      The examination of the arresting officer, Sergeant Holway, shows that after

arresting Petitioner pursuant to an arrest warrant for murder, one of the two

offenses for which he was lated convicted and files this Petition, he questioned

Petitioner about the circumstances of his location, the identity of the person in

whose name Petitioner’s hotel room was rented, and the reasoning behind

Petitioner’s use of a pay phone when he was also in possession of a cellular phone.

At trial, the following occurred:

MR. FREDERICKS: As far as the cell phone, did you learn that to be (214)
254-7921?

SERGEANT HOLWAY: Yes. Because I was very curious why - why he had a cell
phone on him and he was on a pay phone.

MR. FREDERICKS: Did you ask him?

SERGEANT HOLWAY: Yes.

MR. FREDERICKS: What did he say?

SERGEANT HOLWAY: He said he was talking to his dad in Mexico, trying to get
home.

…..

MR. FREDERICKS: Did you ask him about this Nathaniel or Nate Martinez
name?

SERGEANT HOLWAY: And he said it was just a friend who rented the room.

5 RR 44-45.



                                          14
And then on cross examination, Sergeant Holway clarified exactly when he

arrested Petitioner:

MR. ALEMAN: And when you - did you arrest him right away after he told you he
was Edgar?

SERGEANT HOLWAY: No. I - I asked him if he was Edgar Romo, and he said
yes. Then I arrested him.

5 RR 49.

         In light of this exchange, it is clear that Petitioner was placed under arrest,

and therefore in custody for our purposes, the moment he confirmed to Sergeant

Holway that he in fact was Edgar Romo. Thus, at that point, any questioning by

law enforcement intended to elicit an incriminating response qualifies as

interrogation. Before the product of any custodial interrogation may be admitted, it

must be shown that the accused was informed of his rights pursuant to U.S. and

Texas law, that he expressly waived those rights, that he did so knowingly,

intelligently, and voluntarily, and said waiver must be included in the recorded or

written statement. More than that, all of these things must be shown in a criminal

proceeding before the attendant statement becomes admissible. Because none of

these legal requirements were met, the above-referenced statements was

unlawfully admitted.

         Petitioner recognizes that according to current precedent3, his complaint

about the admission of his unwarned post-arrest statement, the product of custodial

3   Ex parte Bagley, supra.

                                             15
interrogation, is forfeited because he did not object at trial, and therefore is not

available for review on appeal. Still, an exception to this general rule exists for

fundamental error” which may be complained-about for the first time on appeal.

TEX. R. EVID. 103(d); Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App.

2004). Petitioner urges this Court to reexamine the caselaw and apply this

exception to the unlawful admission of post-arrest statements, the products of

custodial interrogation, where the State did not obtain an express waiver of rights

nor properly prove an express waiver of rights in a criminal proceeding in

accordance with U.S. or Texas law. Put another way, Petitioner urges this Court to

include the constitutional protection against admission of unwarned post-arrest

statements, when produced by custodial interrogation absent an express waiver of

rights, in the list of rights which must be affirmatively and expressly waived.

      This Court has held that there are three groups of appealable errors: (1)

violation of forfeitable rights, which must be preserved for appeal by timely and

specific objection; (2) violation of rights that must be expressly waived, which may

be vindicated on appeal in the absence of such a waiver; and (3) violation of a

systemic prohibition or requirement not optional with the parties at trial, which

may always be remedied on appeal, regardless of waiver or forfeiture. See Marin v.

State, 851 S.W.2d 275, 278-80 (Tex. Crim. App. 1993). Indeed, most errors fall

into the first category of forfeitable rights. See Fuller v. State, 253 S.W.3d 220, 232

(Tex. Crim. Ap. 2008). And this Court held long ago that in order to complain

                                           16
about the admissibility of a confession within the framework of Miranda, a

defendant must object to its admission at trial. Bagley, 509 S.W.2d at 333.

        First, it should be noted that the facts in the instant case are markedly

different than those in Ex Parte Bagley. For example, in Bagley, the defendant was

actually given a list of warnings two times before he gave a statement - the

problem in that case was that the list of warnings did not include on particular

warning - that the suspect had the right to have counsel present during the

interview. Further, Mr. Bagley did not raise the issue on appeal or in his first

habeas petition. Here, Sergeant Holway did not bother to warn Petitioner of his

rights, record the statement, and of course he didn’t seek an express waiver of

those rights because he chose not to inform the suspect of any rights at all. Second,

this complaint was raised by Petitioner in his direct appeal just as he raises it in this

Petition.

        Petitioner urges this court to reconsider the classification of an improperly

admitted confession as a forfeitable right and instead moves this Court to find that

an unlawfully admitted post-arrest statement, when produced by custodial

interrogation, is instead a right that must be expressly waived and which may be

vindicated on appeal regardless of whether it was properly preserved by objection

at trial.

        This Court has recognized various different types of fundamental error over

the years. First, rights that have been found to be non-waivable and non-forfeitable

                                           17
include the right to be tried for a felony offense in a district court and the right that

commands a juvenile court have jurisdiction over a juvenile unless and until that

court relinquishes jurisdiction over him. See Garcia v. Dial, 596 S.W.2d 524 (Tex

Crim. App. 1980); See Ex Parte Stanley, 703 S.W.2d 686 (Tex. Crim. App. 1986).

Second, some of the rights that must be expressly waived and cannot be forfeited

by inaction alone include the right to counsel, the right to a trial by jury, the right to

the statutorily-established 10 days to prepare for trial after indictment, and the right

to be admonished upon a plea of guilty. See Holloway v. State, 780 S.W.2d 787

(Tex. Crim. App. 1989); See Hobbs v. State, 298 S.W.3d 193 (Tex. Crim. App.

2009); See Marin v. State, 851 S.W.2d 275 (Tex. Crim. App. 1993); See Sims v.

State, 326 S.W.3d 707 (Tex. Crim. App. 2010).

      The right that an accused not be required to give evidence against himself

unless he is properly warned of the consequences of giving up that right in

connection with custodial interrogation rises to the level of fundamental error and

should be included in the list of rights that are not extinguished by inaction alone.

Petitioner urges this Court to find that these rights must be expressly waived and

failing that constitute fundamental error because a statement by a defendant is a

particularly damaging piece of evidence which must be afforded utmost protection,

the procedural requirements for admission are nearly identical to those for other

rights that must be expressly waived, and the admission of such a statement causes



                                           18
egregious harm, especially when it is repeatedly emphasized by the prosecuting

attorney during closing argument.

         In McCarthy v. State, this Court reversed and remanded because

investigators violated that defendant’s Fifth Amendment rights when they

reproached her in order to obtain a statement. See McCarthy, 65 S.W.3d 47 (Tex.

Crim. App. 2001). Citing to Fulminante v. Arizona4, this Court wrote about the

critical nature and evidentiary value of a defendant’s statement. Specifically, this

Court noted that “a Defendant’s statement, especially a statement implicating her

in the commission of the charged offense, is unlike any other evidence that can be

admitted against the defendant… (it) is probably the most probative and damaging

evidence that can be admitted against him.” Id. at 55-56. This Court went on to

write that, “Certainly, confessions have a profound impact on the jury, so much so

that we may justifiably doubt its ability to put them out of mind even if told to do

so.” Id. at 56. In McCarthy, just like in this case, the statement did not “place the

murder weapon in her own hands” but in both cases the statements were repeatedly

emphasized by the State during closing argument. In the instant case, Petitioner’s

statement was used by the State during closing argument to paint the Defendant as

the only one who did not visit the complainant at the hospital, and argue that he

must be guilty because instead of visiting the complainant at the hospital, he was

on the phone with his father, who was living in Mexico, and he was “trying to get

4   499 U.S. 279 (1991).

                                          19
home.” Furthermore, this allowed the State to repeatedly argue that Petitioner’s

statements revealed a consciousness of guilt in that, in addition to attempting to

flee the country, he was trying to conceal this conversation with his father by using

a pay phone despite being in possession of a working cellular phone. Besides this

statement, the main piece of evidence was the identification by the complainant but

her testimony was somewhat discredited because she suffered great trauma and

fading eyesight due to the shooting.

      Further demonstrating how valuable such evidence can be, the legal remedy

when the State fails in any way to obtain an express waiver of rights prior to a

custodial interrogation, include that waiver of rights in the written or recorded

statement, and prove that the express waiver was given knowingly, voluntarily, and

intelligently is that the statement is inadmissible. Here, the statements should have

been inadmissible, but because they were snuck in relatively quickly and defense

counsel at trial did not object, the unwarned statements were put before the jury

despite there being no express waiver or recording during this custodial

interrogation.

      Furthermore, when examining the procedural requirements associated with

the Fifth Amendment Right to Counsel and the proper admission of a defendant’s

statement made during custodial interrogation, it becomes clear that these

requirements - that the defendant be advised of his rights, that he enter an express

waiver of those rights, that he expressly waive these rights knowingly, voluntarily,

                                          20
and intelligently, that any oral statement be recorded, that he enter any such waiver

on that same recording, and that all of this be proven during a criminal proceeding

or the statement is not admissible - are strikingly similar to the requirements

associated with other rights that must be expressly waived. For example, the

requirement that such an express waiver be executed knowingly, voluntarily, and

intelligently is nearly identical to what is required before a defendant may lawfully

waive the right to a jury trial and enter a plea of guilty. That the express waiver

must be proven as a part of the criminal proceeding is also very similar to waiving

a jury trial in that executing documents to that effect is not sufficient - the waiver

must take place on the record during a criminal proceeding.

      Finally, an error of this magnitude constitutes egregious harm. The

admission of this statement, given hours after the shooting, is incredibly valuable

evidence in the State’s case in chief. The details of the statement - an attempt to

flee the country, actively making arrangements to do so with a close family

member, his father, and efforts to conceal the phone call and conversation by use of

a pay phone despite having a working cellular phone in his pocket - all speak

volumes and provided the State with very powerful circumstantial evidence. This is

no doubt an undisputed contention given how many times this statement and its

contents were emphasized during the State’s closing argument.




                                           21
      For all of these reasons, this case should be reversed and remanded to the

Court of Appeals for further consideration on the substantive merits of Petitioner’s

point of error.

                             PRAYER FOR RELIEF

      Petitioner respectfully prays that this Court grant discretionary review,

reverse this case, and remand it to the Court of Appeals for consideration on its

merits, and for any other relief to which he may be entitled.



                                              Respectfully submitted:


                                              /s/ George J. Parnham
                                              ____________________________
                                              GEORGE J. PARNHAM
                                              TBN: 15532000

                                              PARNHAM & ASSOCIATES
                                              440 Louisiana Street, Suite 200
                                              Houston, Texas 77002
                                              713-224-3967
                                              713-224-2815
                                              Attorneys for Appellant


                          CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of June, 2015 a true and correct copy of

the foregoing Petition for Discretionary Review was mailed to the Collin County




                                         22
District Attorney at 2100 Bloomdale, Suite 100, McKinney, Texas 75071 via First

Class U.S. Mail.


                                               /s/ George J. Parnham
                                              _____________________________
                                              GEORGE J. PARNHAM


                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the petition filed in this case number complies with the

requirement of TEX. R. APP. 9.4(i)(3). According to the computer program used to

prepare this document, this Petition has the following number words: 3,774,

including footnotes.



                                              /s/ George J. Parnham
                                              ________________________
                                              GEORGE J. PARNHAM




                                         23
Envelope Details


  Print this page

  Envelope 5721329
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             06/17/2015 05:27:47 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                               George Parnham
   Firm Name                              Parnham & McWilliams
   Filed By                               Mary Moore
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Mary C Moore
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             06/19/2015 The petition for discretionary review does not contain a copy of the court of appeals
                        opinion. [Rule 68.4(j)] You have ten days to tender a corrected petition for
   Other     12:31:25

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=47e463d0-f5c5-4c9b-a7bf-42ba809b20c2[6/19/2015 12:32:51 PM]
Envelope Details

                                 discretionary review. Does this petition include the argument for case number PD-
                   PM
                                 0581-15?
   Documents
   Lead Document                          Romo Edgar - PDR.pdf                                                        [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=47e463d0-f5c5-4c9b-a7bf-42ba809b20c2[6/19/2015 12:32:51 PM]